Citation Nr: 1131289	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for spider veins of the bilateral lower extremities.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  The Decision Review Officer's hearing notes are associated with the claims file, but the record reflects that the transcript of this hearing was erased.  In a May 2011 statement, the Veteran's representative indicated that the Veteran wanted her appeal to continue.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that the December 2007 rating decision denied the issues of entitlement to service connection for PTSD and depression separately.  The notice of disagreement filed by the Veteran in April 2008 listed only PTSD and spider veins.  In October 2008 the Veteran filed an additional notice of disagreement with the denial of depression.  A separate statement of the case has not been issued on this claim.  However, the Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. 1 (2009).  Accordingly, the Board has amended the PTSD and depression claims in accordance with Clemons into a single issue of entitlement to service connection for an acquired psychiatric disorder. 

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

As an initial matter, the Board notes that the Veteran's DD Form 214 and service personnel records confirm that her military occupational specialty in service was as a photographer.

With regard to spider veins of the bilateral lower extremities, the Veteran contends that she developed this condition as a result of having to walk for long hours while carrying heavy equipment as a photographer in service, particularly when assigned to photograph the damage caused by Hurricane Celia in Corpus Christi, Texas in the summer of 1968.  The record reflects that she was nominated for a Navy League award as a result of her work related to Hurricane Celia, and the nomination letter notes that the Veteran walked from one end of the base to the other while taking pictures with a camera and power pack weighing in excess of 15 pounds.  The letter further noted that by the end of the day, "this load can be a real burden for a person of 5 feet and 100 pounds in 90 degree heat," but that the Veteran never complained.  A May 2011 VA treatment consultation request noted that the Veteran reported having painful veins (posterior popliteal) since high heels were worn for four years as an aviation photographer.

Due to the subjective nature of varicose veins, the Veteran, as a layperson, is competent to testify as to the presence of this disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Therefore, in light of the above, the Veteran should be afforded a VA vascular examination with medical opinion as to whether her current spider veins of the bilateral lower extremities arose during service or are otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to PTSD, the Veteran has reported witnessing multiple stressful events while performing her duties as a photographer in service.  Specifically, she has alleged that she was required to take photographs in service of each of the following events and entities: a paratrooper falling to his death when his parachute did not open; a Blue Angels Navy jet plunging into the Gulf of Mexico; body bags and severely wounded soldiers coming back from Vietnam; a dead sailor just after he committed suicide; Purple Heart presentations to families of fallen soldiers; and damage from Hurricane Celia.  

The stressor concerning Hurricane Celia has been corroborated, but the others have not.  The Veteran has testified that the paratrooper's death occurred in September 1969 during a Navy Relief Fundraiser at the Naval Air Station (NAS) in Corpus Christi, Texas.  She stated that the paratrooper was a member of the Army Golden Knights Paratroopers and that his parachute failed to open, causing him to fall to his death.  She also stated that she had to photograph a suicide which had occurred in the summer of 1970 in the barracks at Corpus Christi NAS.  Attempts to verify these claimed stressors should be conducted through official channels.  

While not verifiable, her stressors of taking photographs at Purple Heart presentations and photographing arriving aircraft with wounded or deceased soldiers appears to be consistent with her military occupational specialty.

VA treatment records dating since April 2007 have documented the Veteran's reports of these in-service traumatic events as well as her current psychiatric symptomatology, including nightmares, depression, and guilt relating to these events.  VA treatment records dating since June 2007 reflect a diagnosis of PTSD for the Veteran, but such diagnosis has never been linked to a specific stressor event by any of her treatment providers.

In light of the above, the Veteran should be scheduled for a VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether she currently has PTSD as a result of her corroborated military stressors.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For both of the aforementioned claims, any relevant ongoing medical records should be obtained after securing any necessary releases, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran should be asked to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for a psychiatric disorder and/or spider veins of the bilateral lower extremities since her discharge from service.  After securing updated releases from the Veteran, the RO/AMC should also attempt to obtain all available treatment records from El Centro Family Health in Embudo, New Mexico.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for a psychiatric disorder and/or spider veins of the bilateral lower extremities since her discharge from service.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file, to include all available treatment records from El Centro Family Health in Embudo, New Mexico.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA treatment records dating since May 2011 from the New Mexico VA Health Care System.

2.  Attempt to verify through official sources the Veteran's claimed stressors of a member of the Army Golden Knights Paratroopers fall to his death in September 1969 during a Navy Relief Fundraiser at the Corpus Christi, Texas, NAS and the suicide of a soldier in the summer of 1970 in the barracks at the Corpus Christi NAS.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA vascular examination to obtain a medical opinion as to whether her current spider veins of the bilateral lower extremities are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spider veins of the bilateral lower extremities arose during service or are otherwise related to any incident of service.  A complete rationale for all opinions expressed should be provided.

4.  After Instructions #1and 2 have been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should be advised that the Veteran's stressor of photographing the aftermath of Hurricane Celia has been verified and that her report of photographing Purple Heart presentations and arriving aircraft with wounded or deceased soldiers appears to be consistent with her military occupational specialty, as well as any other stressors subsequently verified on remand.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  If the examiner diagnoses the Veteran with PTSD, then the examiner should identify the stressors upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided.

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

